     4:19-cv-02818-RMG         Date Filed 05/05/20      Entry Number 23       Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

Dexter Tyson,                       )                    Civil Action No.: 4:19-2818-RMG
                                    )
                   Petitioner,      )
                                    )
      v.                            )                        ORDER AND OPINION
                                    )
W.E. Mackleburg, Warden,            )
                                    )
                   Respondent.      )
___________________________________ )

       Before the Court is the Magistrate Judge’s Report and Recommendation (“R & R”) that

Respondent’s motion for summary judgment on Petitioner’s 28 U.S.C. § 2241 petition be

granted. (Dkt. No. 19.) For the reasons set forth below, the Court adopts the R & R as the order

of the Court and grants Respondent’s motion.

I.     Background

       Petitioner Dexter Tyson is an inmate at F.C.I. Estill proceeding pro se to petition for

habeas corpus relief under 28 U.S.C. § 2241. He “challenges his loss of his Good Conduct

(GCT) Time Credits” resulting from two decisions of the Disciplinary Hearing Officer (“DCO”)

at F.C.I. Jessup, Georgia, where he was incarcerated in 2017. First, the DCO found Tyson guilty

of stealing and sanctioned him to a disallowance of 27 days GCT and loss of commissary

privileges for six months. Then, the DCO found Tyson guilty of violating “Code 219, Stealing”

and Code 203, Threatening Another with Bodily Harm” and sanctioned him to 30 days of

disciplinary segregation, loss of commissary privileges for twelve months, and disallowance of

27 days GCT. (Dkt. No. 1 at 1, No. 1-1 at 3.) Tyson now seeks habeas relief under § 2241,

arguing that the “reporting officer showed favoritism and lack of impartiality in charging a Code

219 violation in regards to Incident Report number 2970268 and regarding the violation of Code



                                               -1-
      4:19-cv-02818-RMG          Date Filed 05/05/20      Entry Number 23        Page 2 of 4




203, the (DHO) failed to properly review the greater weight of the evidence in regards to

Incident Report number 2975819. (Dkt. No. 1-1 at 3-4.)

       Warden Mackleburg of F.C.I. Estill now moves to dismiss or for summary judgment on

the petition, arguing that the record reflects Tyson was afforded due process in the disciplinary

hearings. (Dkt. No. 14.) Tyson responded in opposition. (Dkt. No. 17.) The Magistrate Judge

appropriately construed the Warden’s motion as for summary judgment, so as to consider the

record outside the pleadings. Tyson filed no objections to the R & R.

II.    Legal Standard

A.     Review of R & R

       The Magistrate Judge makes a recommendation to this Court that has no presumptive

weight, and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

Where there are specific objections to the R & R, the Court “makes a de novo determination of

those portions of the report or specified proposed findings or recommendations to which

objection is made.” Id. Where a petitioner has not objected, the Court reviews the R & R to

“only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72 advisory committee’s note; see also Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983) (“In the absence of objection . . . we do not believe that it requires

any explanation.”).

B.     Motion for Summary Judgment

       Summary judgment is appropriate if the movant “shows that there is no genuine dispute

as to any material fact” and it is therefore entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). Summary judgment should therefore be granted “only when it is clear that there is no


                                                 -2-
       4:19-cv-02818-RMG         Date Filed 05/05/20       Entry Number 23         Page 3 of 4




dispute concerning either the facts of the controversy or the inferences to be drawn from those

facts.” Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir. 1987). “In determining

whether a genuine issue has been raised, the court must construe all inferences and ambiguities

in favor of the nonmoving party.” HealthSouth Rehab. Hosp. v. Am. Nat’l Red Cross, 101 F.3d

1005, 1008 (4th Cir. 1996). The party seeking summary judgment has the initial burden of

demonstrating that there is no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). Once the movant has made this threshold demonstration, the non-movant must

demonstrate that specific, material facts exist that give rise to a genuine issue. Id. at 324. For this

showing, “[c]onclusory or speculative allegations do not suffice, nor does a ‘mere scintilla of

evidence’” in support of the non-moving party’s case. Thompson v. Potomac Elec. Power Co.,

312 F.3d 645, 649 (4th Cir. 2002) (quoting Phillips v. CSX Transp., Inc., 190 F.3d 285, 287 (4th

Cir. 1999)).

III.    Discussion

        The Court finds that the Magistrate Judge ably addressed the merits of Respondent’s

motion for summary judgment and, on the record, correctly found that there is no dispute of

material fact as to whether Tyson was afforded due process in the challenged disciplinary

proceedings. Inmates are entitled to limited due process rights in prison disciplinary proceedings

to the extent that a protected liberty interest is affected. Inmates also have a protected liberty

interest in the accumulation of good time credits. Wolff v. McDonnell, 418 U.S. 539, 564 (1974).

At a prison disciplinary proceeding where a prisoner faces the possible loss of good conduct

credits, he is entitled to certain due process protections including advanced written notice of the

charges against him, a hearing, the right to call witnesses and present evidence when doing so is

not inconsistent with institutional safety and correctional concerns, and a written decision. Id. at

564-71. The inmate’s substantive due process rights are satisfied if the disciplinary hearing


                                                 -3-
      4:19-cv-02818-RMG        Date Filed 05/05/20      Entry Number 23       Page 4 of 4




decision was based upon “some evidence.” Superintendent, Mass. Corr. Institute v. Hill, 471

U.S. 445, 455 (1985).

       Here, construing the record in a light most favorable to Tyson, there is no dispute of

material fact as to whether his due process rights under Wolff and Hill were maintained. For

each of the two charges, Tyson received a copy of the Incident Report advising him of the

charges; was given notice of the hearing; was assigned a staff representative as requested at the

hearing; the hearing was conducted; and Tyson received the DHO decision outlining the

evidence, sanctions and appeal rights. Tyson then appealed both DHO decisions. (Dkt. No. 14-

1.) Tyson contests that each DHO found “some evidence” of misconduct, but the record does

not reasonably support a finding that the DHO decisions were based on a higher legal standard

than required. For these reasons, Respondent is entitled to summary judgment on Tyson’s §

2241 petition.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the Magistrate Judge’s R & R (Dkt. No.

19) as the order of the Court and GRANTS Respondent’s motion for summary judgment (Dkt.

No. 14). Petitioner’s § 2241 petition (Dkt. No. 1) is DISMISSED WITH PREJUDICE.

       AND IT IS SO ORDERED.


                                                     s/ Richard Mark Gergel_____
                                                     Richard Mark Gergel
                                                     United States District Judge

May 5, 2020
Charleston, South Carolina




                                               -4-
